As filed with the Securities and Exchange Commission on September 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022-2606 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022-2606 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Semi-Annual Report June 30, 2014 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 6 Needham Aggressive Growth Fund 7 Needham Small Cap Growth Fund 8 Disclosure of Fund Expenses 9 Schedule of Investments Needham Growth Fund 10 Needham Aggressive Growth Fund 13 Needham Small Cap Growth Fund 16 Schedule of Securities Sold Short Needham Growth Fund 12 Needham Aggressive Growth Fund 15 Needham Small Cap Growth Fund 18 Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights Needham Growth Fund 22 Needham Aggressive Growth Fund 23 Needham Small Cap Growth Fund 24 Notes to Financial Statements 25 Supplementary Information 30 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: ●
